
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


VERTEX PHARMACEUTICALS INCORPORATED
AMENDED AND RESTATED 2006 STOCK and OPTION PLAN

1.     DEFINITIONS

        Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Vertex Pharmaceuticals Incorporated Amended and
Restated 2006 Stock and Option Plan, have the following meanings:

Administrator means the Board of Directors and/or a committee of the Board of
Directors to which the Board of Directors has delegated power to act on its
behalf in administering this Plan in whole or in part.

Affiliate means a corporation that, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

Board of Directors means the Board of Directors of the Company.

Code means the United States Internal Revenue Code of 1986, as amended.

Common Stock means shares of the Company's common stock, $.01 par value.

Company means Vertex Pharmaceuticals Incorporated, a Massachusetts corporation.

Employee means an employee of the Company or of an Affiliate (including, without
limitation, an employee who is also serving as an officer or director of the
Company or of an Affiliate), designated by the Administrator to be eligible to
be granted one or more Stock Rights under the Plan.

Exchange Act means the Securities Exchange Act of 1934, as amended.

Fair Market Value of a Share of Common Stock on a particular date shall be the
mean between the highest and lowest quoted selling prices on such date (the
"valuation date") on the securities market where the Common Stock is traded, or
if there were no sales on the valuation date, on the next preceding date within
a reasonable period (as determined in the sole discretion of the Administrator)
on which there were sales. If there were no sales in such a market within a
reasonable period, the fair market value shall be as determined in good faith by
the Administrator in its sole discretion. The Fair Market Value as determined in
this paragraph shall be rounded down to the next lower whole cent if the
foregoing calculation results in fractional cents.

ISO means an option intended to qualify as an incentive stock option under Code
Section 422.

Non-Employee Director means a member of the Board of Directors who is not an
employee of the Company or any Affiliate.

Non-Qualified Option means an option that is not intended to qualify as an ISO.

Option means an ISO or Non-Qualified Option granted under the Plan.

Participant means an Employee, Non-Employee Director, consultant or advisor of
the Company or an Affiliate to whom one or more Stock Rights are granted under
the Plan. As used herein, "Participant" shall include "Participant's Survivors"
and a Participant's permitted transferees where the context requires.

Participant's Survivors means a deceased Participant's legal representatives
and/or any person or persons who acquires the Participant's rights to a Stock
Right by will or by the laws of descent and distribution.

1

--------------------------------------------------------------------------------



Plan means this Vertex Pharmaceuticals Incorporated Amended and Restated 2006
Stock and Option Plan, as amended from time to time.

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Section 3 of the Plan. The Shares subject to Stock Rights granted under the Plan
may be authorized and unissued shares or shares held by the Company in its
treasury, or both.

Stock Agreement means an agreement between the Company and a Participant
delivered pursuant to the Plan with respect to a Stock Right, in such form as
the Administrator shall approve.

Stock-Based Award means a grant by the Company under the Plan of an equity award
or equity-based award that is not an Option or Stock Grant.

Stock Grant means a grant by the Company of Shares under the Plan.

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan as an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

2.     PURPOSES OF THE PLAN

        The Plan is intended to encourage ownership of Shares by Employees,
Non-Employee Directors and certain consultants and advisors to the Company in
order to attract such persons, to induce them to work for the benefit of the
Company or of an Affiliate and to provide additional incentive for them to
promote the success of the Company or of an Affiliate. The Plan provides for the
granting of Stock Rights to Employees, Non-Employee Directors, consultants and
advisors of the Company.

3.     SHARES SUBJECT TO THE PLAN

        The number of Shares subject to this Plan as to which Stock Rights may
be granted from time to time shall be 13,902,380 or the equivalent of such
number of Shares after the Administrator, in its sole discretion, has
interpreted the effect of any stock split, stock dividend, combination,
recapitalization or similar transaction in accordance with Section 17 of this
Plan. The number of Shares subject to this Plan shall be reduced, share for
share, by the number of shares underlying Stock Rights, if any, that are granted
under the Company's 2007 New Hire Stock and Option Plan after March 17, 2008.

        If an Option granted hereunder ceases to be outstanding, in whole or in
part (other than by exercise), or if the Company shall reacquire (at no more
than its original issuance price) any Shares issued pursuant to a Stock Grant,
or if any Stock Right expires or is forfeited, cancelled or otherwise terminated
or results in any Shares not being issued, the unissued Shares that were subject
to such Stock Right shall again be available for issuance from time to time
pursuant to this Plan; provided that, the following Shares may not again be made
available for issuance as Awards under the Plan: (i) Shares that are not issued
or delivered as a result of the net settlement of an outstanding Stock-Based
Award or Option and (ii) Shares that the Company acquires from a Participant for
a price that is more than the original issuance price of the Share, including
any Share acquired by the Company to fund employee payroll tax withholding
obligations on a Stock Grant or Shares applied to payment of the exercise price
for an Option.

        After May 14, 2008, the number Shares that may be subject to or
delivered pursuant to any form of Stock Right other than an Option shall not
exceed 20% of the aggregate of (A) the number of Shares available as to which
Stock Rights may be granted under this Plan on May 15, 2008 (taking in account
the Shares added on such date, but which amount does not include those 536,625
Shares as to which the Company granted Options on February 7, 2008, subject to
obtaining subsequent stockholder

2

--------------------------------------------------------------------------------




approval of such Options) and (B) any Shares that again become available for
issuance on or after May 15, 2008 pursuant to the preceding paragraph.

4.     ADMINISTRATION OF THE PLAN

        The Administrator shall administer the Plan. Subject to the provisions
of the Plan, the Administrator is authorized to:

a.Interpret the provisions of the Plan and of any Stock Right or Stock Agreement
and to make all rules and determinations that it deems necessary or advisable
for the administration of the Plan;

b.Determine which Employees, Non-Employee Directors, consultants and advisors of
the Company and its Affiliates shall be granted Stock Rights;

c.Determine the number of Shares and exercise price for which a Stock Right
shall be granted;

d.Specify the terms and conditions upon which a Stock Right or Stock Rights may
be granted;

e.In its discretion, accelerate:

(i)the date of exercise of any installment of any Option; provided that the
Administrator shall not, without the consent of the Option holder accelerate the
exercise date of any installment of any Option granted to any Employee as an ISO
(and not previously converted into a Non-Qualified Option pursuant to
Section 20) if such acceleration would violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in Section 6.2.3; or

(ii)the date or dates of vesting of Shares, or lapsing of Company repurchase
rights with respect to any Shares, under any Stock Rights; and

f.In its discretion, extend the exercise date for any Option;


provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Code Section 422 of those Options which are designated as ISOs
(unless the holder of any such Option otherwise agrees). Subject to the
foregoing, the interpretation and construction by the Administrator of any
provisions of the Plan or of any Stock Right granted under it shall be final,
unless otherwise determined by the Board of Directors, if the Administrator is
other than the Board of Directors.

        The Administrator may employ attorneys, consultants, accountants or
other persons, and the Administrator, the Company and its officers and directors
shall be entitled to rely upon the advice, opinions or valuations of such
persons. All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon the Company, all
Participants, and all other interested persons. No member or agent of the
Administrator shall be personally liable for any action, determination, or
interpretation made in good faith with respect to this Plan or grants hereunder.
Each member of the Administrator shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees) reasonably incurred
by him or her or any liability (including any sum paid in settlement of a claim
with the approval of the Company) arising out of any act or omission to act in
connection with this Plan unless arising out of such member's own fraud or bad
faith. Such indemnification shall be in addition to any rights of
indemnification the members of the Administrator may have as directors or
otherwise under the by-laws of the Company, or any agreement, vote of
stockholders or disinterested directors, or otherwise.

3

--------------------------------------------------------------------------------



5.     ELIGIBILITY FOR PARTICIPATION

        The Administrator shall, in its sole discretion, name the Participants
in the Plan, provided, however, that each Participant must be a Employee,
Non-Employee Director, consultant or advisor of the Company or of an Affiliate
at the time a Stock Right is granted. Notwithstanding the foregoing, the
Administrator may authorize the grant of a Stock Right to a person not then an
Employee, Non-Employee Director, consultant or advisor of the Company or of an
Affiliate; provided, however, that the actual grant of such Stock Right shall be
conditioned upon such person becoming eligible to become a Participant at or
prior to the time of execution of the Stock Agreement evidencing such Stock
Right. ISOs may be granted only to Employees. The granting of any Stock Right to
any individual shall neither entitle that individual to, nor disqualify him or
her from, participation in other grants of Stock Rights.

6.     TERMS AND CONDITIONS OF OPTIONS

        6.1    General.    Each Option shall be set forth in writing in a Stock
Agreement, duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Administrator may provide that
Options be granted subject to such terms and conditions, consistent with the
terms and conditions specifically required under this Plan, as the Administrator
may deem appropriate including, without limitation, subsequent approval by the
stockholders of the Company of this Plan or any amendments thereto. Each Stock
Agreement shall state the option price (per share) of the Shares covered by each
Option, the number of Shares to which it pertains, the date or dates on which it
first is exercisable and the date after which it may no longer be exercised
(subject to Sections 11, 12 and 13 of this Plan). Option rights may accrue or
become exercisable in installments over a period of time, or upon the
achievement of certain conditions or the attainment of stated goals or events.
The Option Price per share of Shares covered by an Option (including both ISOs
and Non-Qualified Options) shall not be less than one hundred percent (100%) of
the Fair Market Value per share of the Common Stock on the date of grant.

        6.2    ISOs.    Each Option intended to be an ISO shall be issued only
to Employees. In addition to the minimum standards set forth in Section 6.1,
ISOs shall be subject to the following terms and conditions, with such
additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Code Section 422 and relevant regulations
and rulings of the Internal Revenue Service:

        6.2.1    ISO Option Price.    In addition to the limitation set forth in
Section 6.1, the Option price per share of the Shares covered by each ISO
granted to a Participant who owns, directly or by reason of the applicable
attribution rules in Code Section 424(d), more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or an
Affiliate shall not be less than one hundred ten percent (110%) of the Fair
Market Value on the date of grant.

        6.2.2    Term of ISO.    Each ISO shall expire not more than ten
(10) years from the date of grant; provided, however, that an ISO granted to a
Participant who owns, directly or by reason of the applicable attribution rules
in Code Section 424(d), more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or an Affiliate shall expire not
more than five (5) years from the date of grant.

        6.2.3    Annual Limit on Incentive Stock Options.    To the extent
required for "incentive stock option" treatment under Section 422 of the Code,
the aggregate Fair Market Value (determined as of the time of grant) of the
Shares with respect to which ISOs granted under this Plan and any other plan of
the Company or its Affiliate become exercisable for the first time by a
Participant during any calendar year shall not exceed the aggregate threshold
for ISOs established by the Code ($100,000 as of March 22, 2006). To the extent
that any Option exceeds this limit, it shall constitute a Non-Qualified Option.

4

--------------------------------------------------------------------------------



        6.3    Non-Employee Directors' Options.    Each Non-Employee Director,
upon first being elected or appointed to the Board of Directors, shall be
granted a Non-Qualified Option to purchase that number of Shares as shall be
established for such Option grants from time to time by the Board of Directors.
Each such Option shall (i) have an exercise price equal to the Fair Market Value
(per share) on the date of grant of the Option, (ii) have a term of ten
(10) years, and (ii) shall become cumulatively exercisable in sixteen (16) equal
quarterly installments, upon completion of each full quarter of service on the
Board of Directors after the date of grant. In addition, on June 1 of each year,
each Non-Employee Director shall be granted a Non-Qualified Option to purchase
that number of Shares as shall be established for such Option grants from time
to time by the Board of Directors. Each such Option shall (i) have an exercise
price equal to the Fair Market Value (per share) on the date of grant of such
Option, (ii) have a term of ten (10) years, and (iii) be exercisable in full
immediately on the date of grant. Any director entitled to receive an Option
grant under this Section may elect to decline the Option. If a Non-Employee
Director ceases to be any of an Employee, Non-Employee Director, consultant or
advisor of the Company, Options granted under this Section 6.3 shall remain
exercisable to the extent such Options are exercisable on the date of such
termination of service, for their full term, and the provisions of Sections 11
and 13 below shall not apply to any such Options.

        6.4    Limitation on Number of Options Granted.    Notwithstanding
anything in this Plan to the contrary, no Participant shall be granted an
aggregate of Options and/or Stock-Based Awards under this Plan in any calendar
year for more than an aggregate of 600,000 Shares (subject to adjustment
pursuant to Section 17 to the extent consistent with Section 162(m) of the
Code).

7.     TERMS AND CONDITIONS OF STOCK GRANTS

        Each Stock Grant shall be set forth in a Stock Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Stock Agreement shall be in the form approved by the
Administrator, with such changes and modifications to such form as the
Administrator, in its discretion, shall approve with respect to any particular
Participant or Participants. The Stock Agreement shall contain terms and
conditions that the Administrator determines to be appropriate and in the best
interest of the Company; provided, however, that the purchase price per share of
the Shares covered by each Stock Grant shall not be less than the par value per
Share. Each Stock Agreement shall state the number of Shares to which the Stock
Grant pertains and the terms of any right of the Company to reacquire the Shares
subject to the Stock Grant, including the time and events upon which such rights
shall accrue and the purchase price therefor, and any restrictions on the
transferability of such Shares.

5

--------------------------------------------------------------------------------



8.     TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS

        The Administrator shall have the right to grant other Stock-Based Awards
having such terms and conditions as the Administrator may determine, including,
without limitation, the grant of Shares based upon certain conditions, the grant
of securities convertible into Shares and the grant of stock appreciation
rights, phantom stock awards or stock units. The principal terms of each
Stock-Based Award shall be set forth in a Stock Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant. The Stock Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions that the Administrator
determines to be appropriate.

9.     EXERCISE OF OPTIONS AND ISSUANCE OF SHARES

        An Option (or any part or installment thereof) shall be exercised by
giving written notice to the Company or its designee, together with provision
for payment of the full purchase price in accordance with this Section for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Stock Agreement. Such notice shall be signed
by the person exercising the Option, shall state the number of Shares with
respect to which the Option is being exercised and shall contain any
representation required by the Plan or the Stock Agreement.

        Payment of the purchase price for the Shares as to which such Option is
being exercised shall be made (a) in United States dollars in cash or by check
acceptable to the Administrator, or (b) at the discretion of the Administrator,
(i) through delivery of shares of Common Stock not subject to any restriction
under any plan and having a Fair Market Value equal as of the date of exercise
to the cash exercise price of the Option, (ii) in accordance with a cashless
exercise program established with a securities brokerage firm, and approved by
the Company, (iii) by any other means (excluding, however, delivery of a
promissory note of the Participant) that the Administrator determines to be
consistent with the purpose of this Plan and applicable law, or (iv) by any
combination of the foregoing. Notwithstanding the foregoing, the Administrator
shall accept only such payment on exercise of an ISO as is permitted by
Section 422 of the Code.

        The Company shall then as soon as is reasonably practicable deliver the
Shares as to which such Option was exercised to the Participant (or to the
Participant's Survivors, as the case may be). It is expressly understood that
the Company may delay the delivery of the Shares in order to comply with any law
or regulation that requires the Company to take any action with respect to the
Shares prior to their issuance. The Shares shall, upon delivery, be fully paid,
non-assessable Shares.

10.   ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS

        By its terms, a Stock Right granted to a Participant shall not be
transferable by the Participant other than by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act or the rules
thereunder or as approved by the Administrator in its discretion and set forth
in the applicable Stock Agreement, provided, however, that the Administrator
shall not approve any transfer of a Stock Right for consideration. Except as
provided in the preceding sentence or as otherwise permitted under a Stock
Agreement, a Stock Right shall be exercisable, during the Participant's lifetime
only by such Participant (or by his or her legal representative) and shall not
be assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of any Stock Right or of any rights granted thereunder contrary to the
provisions of this Plan, or the levy of any attachment or similar process upon a
Stock Right, shall be null and void.

6

--------------------------------------------------------------------------------



11.   EFFECT ON STOCK RIGHTS OF TERMINATION OF SERVICE

        11.1 Except as otherwise provided in the applicable Stock Agreement or
as otherwise provided in Sections 12 or 13, if a Participant ceases to be an
Employee, Non-Employee Director, consultant or advisor with the Company and its
Affiliates (for any reason other than termination for "cause," or death) (a
"Termination of Service") before the Participant has exercised all Stock Rights,
the Participant may exercise any Stock Right granted to him or her to the extent
that the Stock Right is exercisable on the date of such Termination of Service.
Any such Stock Right must be exercised within three months after the date of the
Participant's Termination of Service, unless otherwise provided in the
applicable Stock Agreement, but in no event after the expiration of the term of
the Stock Right.

        11.2 The provisions of this Section, and not the provisions of
Section 14, shall apply to a Participant who subsequently dies after the
Termination of Service; provided, however, that in the case of a Participant's
death within three (3) months after the Termination of Service, the
Participant's Survivors may exercise the Stock Right within one (1) year after
the date of the Participant's death, but in no event after the date of
expiration of the term of the Stock Right.

        11.3 Notwithstanding anything herein to the contrary, if subsequent to a
Participant's Termination of Service, but prior to the exercise of a Stock
Right, the Administrator determines that, either prior or subsequent to the
Participant's Termination of Service, the Participant engaged in conduct which
would constitute "cause" (as defined in Section 12), then such Participant shall
forthwith cease to have any right to exercise any Stock Right. Stock Rights that
consist of Shares issued under Stock Grants for which any restrictions on
transfer or Company repurchase right shall have lapsed, shall be deemed for all
purposes to have been "exercised."

        11.4 Absence from work with the Company or an Affiliate because of
temporary disability or a leave of absence for any purpose, shall not, during
the period of any such absence in accordance with Company policies, be deemed,
by virtue of such absence alone, a Termination of Service, except as the
Administrator may otherwise expressly provide.

        11.5 Except as required by law or as set forth in a Participant's Stock
Agreement, Stock Rights granted under the Plan shall not be affected by any
change of a Participant's status within or among the Company and any Affiliates,
so long as the Participant continues to be an employee, director, consultant or
advisor of the Company or any Affiliate.

12.   EFFECT ON STOCK RIGHTS OF TERMINATION OF SERVICE FOR "CAUSE"

        Except as otherwise provided in a Participant's Stock Agreement or as
otherwise agreed in writing by the Administrator, if a Participant's service
with the Company or an Affiliate is terminated for "cause," all outstanding and
unexercised (vested or unvested) Stock Rights will immediately be forfeited as
of the time the Participant is notified that his or her service is terminated
for "cause." Stock Rights that consist of Shares issued under Stock Grants for
which any restrictions on transfer or Company repurchase right shall have
lapsed, shall be deemed for all purposes to have been "exercised." For purposes
of this Plan, "cause" shall include (and is not limited to) dishonesty with
respect to the Company and its Affiliates, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or similar agreement
between the Participant and the Company, and conduct substantially prejudicial
to the business of the Company or any Affiliate. The determination of the
Administrator as to the existence of cause will be conclusive on the Participant
and the Company. "Cause" is not limited to events that have occurred prior to a
Participant's termination of service, nor is it necessary that the
Administrator's finding of "cause" occur prior to termination of service. If the
Administrator determines, subsequent to a Participant's termination of service
but prior to the exercise of a Stock Right, that either prior or subsequent to
the Participant's termination of service the Participant engaged in conduct
which would constitute "cause,"

7

--------------------------------------------------------------------------------




then the right to exercise any Stock Right shall be forfeited as set forth in
this Section 12. Any definition in an agreement between a Participant and the
Company or an Affiliate which contains a conflicting definition of "cause" for
termination of service and which is in effect at the time of such termination of
service shall supersede the definition in this Plan with respect to that
Participant.

13.   EFFECT ON STOCK RIGHTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR, CONSULTANT OR
ADVISOR

        Except as otherwise provided in a Participant's Stock Agreement, in the
event of death of a Participant while the Participant is an Employee,
Non-Employee Director, consultant or advisor of the Company or of an Affiliate,
any Stock Rights granted to such Participant may be exercised by the
Participant's Survivors to the extent exercisable but not exercised on the date
of death. Any such Stock Right must be exercised within one (1) year after the
date of death of the Participant but in no event after the date of expiration of
the term of the Stock Right, notwithstanding that the decedent might have been
able to exercise the Stock Right as to some or all of the Shares on a later date
if he or she had not died and had continued to be an Employee, Non-Employee
Director, consultant or advisor.

14.   RIGHTS AS A STOCKHOLDER

        No Participant to whom a Stock Right (other than a Stock Grant) has been
granted shall have rights as a stockholder with respect to any Shares covered by
such Stock Right, except after due exercise thereof and/or tender of the full
purchase price for the Shares being purchased pursuant to such exercise. The
provisions of this Section 14 shall not be applicable to Shares issued pursuant
to Stock Grants, provided that the Participant shall have tendered the purchase
price therefore, notwithstanding the existence of stock transfer restrictions on
or a Company repurchase right with respect to such Shares.

15.   EMPLOYMENT OR OTHER RELATIONSHIP

        Nothing in this Plan or any Stock Agreement shall be deemed to prevent
the Company or an Affiliate from terminating the employment, consultancy or
director status of a Participant, or to prevent a Participant from terminating
his or her own employment, consultancy or director status or to give any
Participant a right to be retained in employment or other service by the Company
or any Affiliate for any period of time.

16.   DISSOLUTION OR LIQUIDATION OF THE COMPANY

        Upon the dissolution or liquidation of the Company (other than in
connection with a transaction subject to the provisions of Section 17.2), all
Stock Rights granted under this Plan which as of such date shall not have been
exercised will terminate and become null and void; provided, however, that if
the rights of a Participant or a Participant's Survivors have not otherwise
terminated and expired, the Participant or Participant's Survivors will have the
right immediately prior to such dissolution or liquidation to exercise any Stock
Right to the extent that such Stock Right is exercisable as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Stock Agreement.

17.   ADJUSTMENTS

        Upon the occurrence of any of the following events, a Participant's
rights with respect to any Stock Right granted to him or her hereunder that have
not previously been exercised in full shall be adjusted

8

--------------------------------------------------------------------------------




as hereinafter provided, unless otherwise specifically provided in the Stock
Agreement or in any employment agreement between a Participant and the Company
or an Affiliate:

        17.1    Stock Dividends and Stock Splits.    If the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if the Company shall issue any shares of Common Stock as a stock dividend on
its outstanding Common Stock, the number of shares of Common Stock subject to or
deliverable upon the exercise of a Stock Right shall be appropriately increased
or decreased, and appropriate adjustments shall be made in the purchase price
per Share to reflect such event. The number of Shares subject to Options to be
granted to Non-Employee Directors pursuant to Section 6.3 and the number of
Shares subject to the limitation in Section 6.4 shall also be proportionately
adjusted upon the occurrence of such events.

        17.2    Consolidations or Mergers.    In the event of a consolidation or
merger in which the Company is not the surviving corporation or which results in
the acquisition of substantially all the Company's outstanding stock by a single
person or entity or by a group of persons and/or entities acting in concert, or
in the event of the sale or transfer of substantially all the Company's assets
(any of the foregoing, an "Acquisition"), all then outstanding Stock Rights
(excluding any Shares subject to Stock Grants as to which all Company repurchase
rights shall have lapsed) shall terminate unless assumed pursuant to clause (i)
below; provided that either (i) the Administrator shall provide for the
surviving or acquiring entity or an affiliate thereof to assume the outstanding
Stock Rights or grant replacement stock rights in lieu thereof, any such
replacement to be upon an equitable basis as determined by the Administrator, or
(ii) if there is no such assumption or substitution, all outstanding Stock
Rights shall become immediately and fully exercisable and all Company repurchase
rights with respect to Stock Rights shall lapse, in each case immediately prior
to the Acquisition, notwithstanding any restrictions or vesting conditions set
forth therein.

        17.3    Recapitalization or Reorganization.    In the event of a
recapitalization or reorganization of the Company (other than a transaction
described in Section 17.2 above) pursuant to which securities of the Company or
of another corporation are issued with respect to the outstanding shares of
Common Stock, a Participant upon exercising a Stock Right shall be entitled to
receive for the purchase price paid upon such exercise the securities he or she
would have received if he or she had exercised such Stock Right prior to such
recapitalization or reorganization.

        17.4    Adjustments to Stock Grants and Stock-Based Awards.    Upon the
happening of any of the events described in Sections 17.1, 17.2 or 17.3, any
outstanding Stock-Based Award and the Shares subject to any Stock Grant, vested
or unvested, shall be appropriately adjusted to reflect the events described in
such Sections. The Administrator shall determine the specific adjustments to be
made under this Section 17.4.

        17.5    Modification of ISOs.    Notwithstanding the foregoing, any
adjustments made pursuant to Section 17.1, 17.2 or 17.3 with respect to ISOs
shall be made only after the Administrator determines whether such adjustments
would constitute a "modification" of such ISOs (as that term is defined in
Section 424(h) of the Code) or would cause any adverse tax consequences for the
holders of such ISOs. If the Administrator determines that such adjustments made
with respect to ISOs would constitute a modification of such ISOs, it may
refrain from making such adjustments, unless the holder of an ISO specifically
requests in writing that such adjustment be made and such writing indicates that
the holder has full knowledge of the consequences of such "modification" on his
or her income tax treatment with respect to the ISO.

18.   ISSUANCES OF SECURITIES

        Except as expressly provided herein, no issuance (including for this
purpose the delivery of shares held in treasury) by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the

9

--------------------------------------------------------------------------------




number or price of Shares subject to Stock Rights. Except as expressly provided
herein, no adjustments shall be made for dividends paid in cash or in property
(including without limitation, securities) of the Company.

19.   FRACTIONAL SHARES

        No fractional share shall be issued under the Plan and the person
exercising any Stock Right shall receive from the Company cash in lieu of any
such fractional share equal to the Fair Market Value thereof.

20.   CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS: TERMINATION OF ISOs

        Any Options granted under this Plan that do not meet the requirements of
the Code for ISOs shall automatically be deemed to be Non-Qualified Options
without further action on the part of the Administrator. The Administrator, at
the written request of any Participant, may in its discretion take such actions
as may be necessary to convert such Participant's ISOs (or any portion thereof)
that have not been exercised on the date of conversion into Non-Qualified
Options at any time prior to the expiration of such ISOs, regardless of whether
the Participant is an employee of the Company or an Affiliate at the time of
such conversion. At the time of such conversion, the Administrator (with the
consent of the Participant) may impose such conditions on the exercise of the
resulting Non-Qualified Options as the Administrator in its discretion may
determine, provided that such conditions shall not be inconsistent with this
Plan. Nothing in the Plan shall be deemed to give any Participant the right to
have such Participant's ISOs converted into Non-Qualified Options, and no such
conversion shall occur until and unless the Administrator takes appropriate
action. The Administrator, with the consent of the Participant, may also
terminate any portion of any ISO that has not been exercised at the time of such
termination.

21.   WITHHOLDING

        If any federal, state, or local income taxes, employment taxes, Federal
Insurance Contributions Act ("FICA") withholdings or other amounts are required
by applicable law or governmental regulation to be withheld from the
Participant's salary, wages or other remuneration in connection with the
exercise of a Stock Right, the lapsing of a Company repurchase right or a
Disqualifying Disposition (as defined in Section 22), the Company may withhold
from the Participant' compensation, if any, or may require that the Participant
advance in cash to the Company, or to any Affiliate of the Company which employs
or employed the Participant, the amount of such withholdings unless a different
withholding arrangement, including the use of shares of the Company's Common
Stock, is authorized by the Administrator (and permitted by law). For purposes
hereof, the Fair Market Value of any shares withheld for purposes of payroll
withholding shall be determined in the manner provided in Section 1 above, as of
the most recent practicable date prior to the date of exercise. If the Fair
Market Value of the shares withheld is less than the amount of payroll
withholdings required, the Participant may be required to advance the difference
in cash to the Company or the Affiliate employer. The Administrator in its
discretion may condition the exercise of an Option for less than the then Fair
Market Value on the Participant's payment of such additional withholding. In no
event shall shares be withheld from any award in satisfaction of tax withholding
requirements in an amount that exceeds the statutory minimum amount of tax
withholding required.

22.   NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION

        Each Employee who receives an ISO must agree to notify the Company in
writing immediately after the Employee makes a "Disqualifying Disposition" of
any Shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (as defined in Section 424(c) of the Code) of
such Shares before the later of (a) two years from the date the Employee was
granted the

10

--------------------------------------------------------------------------------




ISO, or (b) one year after the date the Employee acquired Shares by exercising
the ISO. If the Employee has died before such Shares are sold, the notice
provisions of this Section 22 shall not apply.

23.   EFFECTIVE DATE; TERMINATION OF THE PLAN

        This Plan shall be effective on March 29, 2006, the date of its adoption
by the Board of Directors, subject to approval by the shareholders of the
Company. The Plan will terminate on March 28, 2016. The Plan also may be
terminated at an earlier date by vote of the Board of Directors. Termination of
this Plan will not affect any Stock Rights granted or Stock Agreements executed
prior to the effective date of such termination.

24.   AMENDMENT OF THE PLAN; AMENDMENT OF STOCK RIGHTS

        The Plan may be amended by the stockholders of the Company by
affirmative vote of a majority of the votes cast at a meeting of the
stockholders at which a quorum is present. The Plan also may be amended by the
Board of Directors or the Administrator, including, without limitation, to the
extent necessary to qualify any or all outstanding Stock Rights granted under
the Plan or Stock Rights to be granted under the Plan for favorable federal
income tax treatment (including deferral of taxation upon exercise) as may be
afforded incentive stock options under Section 422 of the Code, and to the
extent necessary to qualify the shares issuable upon exercise of any outstanding
Stock Rights granted, or Stock Rights to be granted, under the Plan for listing
on any national securities exchange or quotation in any national automated
quotation system of securities dealers. Any amendment approved by the
Administrator that the Administrator determines is of a scope that requires
stockholder approval shall be subject to stockholder approval. No modification
or amendment of the Plan shall adversely affect a Participant's rights under a
Stock Right previously granted to the Participant, without such Participant's
consent.

        In its discretion, the Administrator may amend any term or condition of
any outstanding Stock Right, provided: (i) such term or condition is not
prohibited by the Plan; (ii) if the amendment is adverse to the Participant,
such amendment shall be made only with the consent of the Participant or the
Participant's Survivors, as the case may be; and (iii) any such amendment of any
ISO shall be made only after the Administrator determines whether such amendment
would constitute a "modification" of any Stock Right which is an ISO (as that
term is defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holder of such ISO (in which case, the Participant's or
Participant's Survivors' consent to such amendment shall be required).
Notwithstanding the foregoing, the Administrator shall not have the authority to
reduce the exercise price of any Option after the date of grant, except for
adjustments permitted under Section 17 of this Plan.

25.   GOVERNING LAW

        This Plan shall be construed and enforced in accordance with the law of
The Commonwealth of Massachusetts.

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7

